McKinstry, J., concurring:
I concur with the judgment. The jury brought in a general verdict for defendants, and also passed upon certain questions submitted to them by order of the Court. If the special findings clearly indicated the purpose of the jury to decide, that, more than five years before the commencement of the action, all or any of the defendants, or their predecessors, had ousted plaintiffs Miguel Aguirre and Dolores Aguirre from the whole or from specific portions of the several tracts of land described in the answers of the respective defendants, and had continued in the actual and adverse possession, from such ouster, for five years or more after plaintiffs Miguel and Dolores were of full age, my views of the case would be modified. I should then be inclined to hold that, as to those plaintiffs and with respect to such tracts, the order denying the new trial was proper. I should so hold, whatever the errors of the trial Court in giving to the jury its interpretation of the deed from Josó Antonio Aguirre and wife to Olvera; since it would then have appeared that such errors could not have injured the particular plaintiffs, Miguel Aguirre and Do*32lores Aguirre, against whom the Statute of Limitations had run when the complaint was filed herein. But it can not be disputed that the special findings leave very great doubt as to the facts which the jury thereby intended to find. So far as they bear on the question of ouster and adverse possession, they are confused, uncertain, and not such as an adjudication of the rights of the parties may safely be based upon.
If, therefore, the errors committed by the Court below are such as demand a new trial as to any, they require a new trial as to all of the parties to this action.
At the request of plaintiffs, the Court below charged the jury: “In a deed of conveyance, where there is a general description and a specific description by metes and bounds, the latter must prevail; therefore the deed from José Antonio Aguirre and his wife Rosario Estudillo de Aguirre to Augustin Olvera conveyed only the premises therein specifically described, and those who claim under said deed have acquired no greater rights thereby than such as were so acquired by said Olvera.”
On request by defendants, the Court instructed the jury: “ Where land in a deed is well described by name, or other general description, and there is added, by way of reiteration or affirmation, a particular description by metes and bounds which is inconsistent with the general description, the particular description must be rejected.”
It is not necessary to determine how far the question, whether the particular description was added “by way of reiteration or affirmation,” was a question of fact, to be passed upon by the jury.
By the instruction last cited, the jury were, in effect, told that they were authorized to determine whether the land “ was well described by name, or other general description,” and to decide whether such general description controlled. For aught that appears, the jury did find that all the land within the general description passed by the deed.
Yet the jury had already been instructed that the specific description, by metes and bounds, must prevail, and that the deed conveyed only the premises so specifically described.
The two instructions were contradictory.